Citation Nr: 0715023	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-07 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Service connection for nodulo-cystic acne, including as 
due to exposure to Agent Orange (claimed as chloracne).

2.	Entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
February 1970.  He had service in Vietnam during this time.

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
nodulo-cystic acne, variously diagnosed as chloracne, is 
related to the veteran's period of active military service, 
including his exposure to Agent Orange.

2.  The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD is manifested by sleep 
difficulty including combat-related nightmares several times 
a month, intrusive recollections of Vietnam, frequent 
episodes of anxiety, hypervigilance, depression, and social 
problems resulting in occupational and social impairment with 
reduced reliability and productivity, with no more than 
moderate impairment, treated with prescribed medication; but 
without evidence of illogical speech, near-continuous panic, 
impaired impulse control, spatial disorientation, or neglect 
of personal hygiene.



CONCLUSIONS OF LAW

1.  Nodulo-cystic acne, claimed as chloracne, was not 
incurred during active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.  Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for a 50 rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.125, 
4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006), aff'd 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In an April 
2007 letter and supplemental statement of the case, the RO 
provided the veteran with notice consistent with the Court's 
holding in Dingess/Hartman.  Further, while the veteran's 
increased rating claim is being granted, no effective date 
will be assigned and, as set forth below, there can be no 
possibility of prejudice to the veteran.  As set forth 
herein, no additional notice or development is indicated in 
the veteran's claims. 

In October 2001, prior to the February 2002 rating decision 
(that denied service connection for nodulocystic acne), and 
in March 2003, prior to the April 2003 rating decision (that 
granted the currently assigned 30 percent rating for PTSD), 
the RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  The 
Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

When examined for enlistment into service in June 1966, the 
veteran's skin was normal and he was found qualified for 
active service.  A July 1966 clinical record indicates he was 
treated for a rash on his arms and told to use Calamine 
lotion.  When examined for release from active service in 
February 1970, a skin abnormality was not noted.

The veteran's service records indicate that his awards and 
decorations include the National Defense Service Medal, the 
Vietnam Service Medal w/1 Star, the Vietnam Campaign Medal 
w/Device, and the Combat Action Ribbon.

Post service, a March 1976 VA psychiatric examination report 
indicates that the veteran was bearded with a moustache and 
long hair.  There is no report of a skin disorder.

VA outpatient records, dated from June 1998 to October 2002, 
indicate that the veteran was initially seen in June 1998, 
and said that he was never treated for his acne, that 
worsened in the past year and spread to his neck.  He was 
noted to have skin acne like lesions with cystic formation on 
his neck and was referred to the Dermatology clinic.  A 
December 1998 record indicates that the veteran was seen in 
the Dermatology clinic for his skin lesions that were 
diagnosed as chloracne that was not from Agent Orange.  In 
April 2000, acne probable chloracne was assessed and Accutane 
was suggested; a September 2000 psychiatric record indicates 
that the veteran was cleared from a mental health point to 
use Accutane.  

In October 2000, the RO granted the veteran's claim for 
service connection for PTSD based, in large measure, on 
service records indicating he served as a Wireman in Vietnam, 
for which he was awarded the Combat Action Ribbon, and 
findings of a September 2000 VA examination that included a 
diagnosis of PTSD.  At that time, the RO awarded a 10 percent 
disability rating for the service connected PTSD.

A May 2001 VA outpatient psychiatric record indicates the 
veteran was referred by the Dermatology clinic for mental 
health clearance for a prescription of Accutane.  He was 
friendly, cooperative, pleasant, and alert.  His mood was 
euthymic and his affect was stable.  There was no depression 
and no delusions, suicidal ideas or any violent thoughts.  
Insight and judgment appeared normal.  He worked as a car 
salesman.  There were no contraindications for use of 
Accutane.  It was noted that the veteran took Zoloft.  The 
diagnosis was PTSD and a score of 70 was assigned on the 
Global Assessment of Functioning (GAF) scale.

An August 2001 VA outpatient Dermatology clinic record 
indicates the veteran started Accutane for his nodular acne 
in July.  He denied depression and suicidal ideation.  An 
August 2001 VA outpatient psychiatric record indicates the 
veteran remained very well stabilized.  He was friendly, 
cooperative, pleasant, and alert.  His mood was euthymic and 
his affect was stable and appropriate.  There was no 
depression and no delusions or suicidal ideas or temper 
outburst.  Insight and judgment appeared normal.  He worked 
productively at his job as a car salesman.  

In November 2001, the veteran underwent VA examination for 
his skin.  According to the examination report, the veteran 
gave a history of having acne for approximately 10 years that 
he initially treated with over the counter medication.  
Several months earlier, he started using medication 
prescribed by the VA outpatient Dermatology clinic.  Upon 
examination, the diagnosis was nodulo-cystic acne. 

According to findings of a November 2001 VA neuro-psychology 
consultation, the veteran had PTSD and depression and took 
Sertraline for depression.  He did not receive psychotherapy.  
He felt better after taking antidepressant medication.  He 
was mildly anxious.  His mood was euthymic and appropriate to 
thought content.  He had racing thoughts all the time and had 
sleep difficulty.  His thought content was goal oriented.  He 
denied hallucinations and homicidal ideation.  He had 
thoughts of suicide in the past but not currently.  He was 
oriented.  

When seen in March 2002 in the VA outpatient clinic, a 
psychiatrist noted that the veteran said he was doing fine on 
the prescribed dose of Zoloft.  He denied depressive or 
anxiety symptoms.  He was alert, oriented, and coherent, with 
no active psychosis.  Mood was euthymic, affect was 
appropriate and he denied suicidal or homicidal ideations.  
He showed adequate impulse control.  The diagnosis was PTSD 
and depression and a GAF score of 70 was assigned.

In October 2002, a VA outpatient record reflects the 
veteran's complaints of occasional anxiety and depression.  
He appeared alert, cooperative, and well oriented.

In February 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected PTSD.

An April 2003 VA examination report indicates that the 
veteran received treatment for PTSD for the past four years, 
that included his taking Sertraline, and he received some 
psychotherapy.  He subjectively complained of nightmares and 
flashbacks.  He was hypervigilant and startled easily.  He 
worked as a car salesman and was generally able to do his 
job.  The veteran was now married to his third wife for the 
past eight years.  He had three children.  His relationship 
with his family was somewhat strained.  He appeared to have 
only one close friend.  He had a history of substance abuse 
and was clean and sober for five years.  

On examination, the veteran was causally dressed.  He was 
cooperative, his mood was neutral, and his affect was 
blunted.  His speech was normal.  There were no perceptual 
problems.  His thought process and content were normal.  
There were no suicidal or homicidal ideations.  He was 
oriented.  Judgment and insight were fair.  Impulse control 
was fair.  He spent most of his time working full time, 
appeared to be somewhat isolative, and mainly socialized with 
his family and one friend.  PTSD was diagnosed.  A GAF score 
of 50 was assigned and the examiner said the veteran had 
moderate symptoms and was somewhat isolative.

In April 2003, the RO awarded a 30 percent rating for the 
veteran's service-connected PTSD.

During his April 2004 personal hearing at the RO, the veteran 
testified that he took Sertraline and Zoloft for his 
psychiatric disorder, but did not receive individual or group 
counseling.  He had sleep difficulty, with combat-related 
nightmares several times a month perhaps twice in a night, 
flashbacks, and guilt.  He said certain smells, such as the 
smell of hot tar and diesel fuel, triggered his mind back to 
combat-related events.  The veteran said his intrusive 
thoughts caused him to lose concentration.  He had mood 
disturbances and wanted to be left alone.  He also had 
"rages" (see transcript, page 10) when he grabbed another 
person and "smashed" him.  He had occasional thoughts of 
ending his life but never acted out.  Id.  He said his eleven 
year old son was the key to his life.  He had panic attacks 
when he felt scared, got dizzy, shook, and breathed hard (see 
transcript, page 11).  He worked as a car salesman in the 
same place for 18 years, nearly sixty hours a week (see 
transcript, page 14).  He described his marital relationship 
as a "marriage obligation" (see transcript, page 13).  He 
had one friend whom he considered his best friend and whom he 
saw several times a month.  The veteran said his most recent 
violent episode was several weeks earlier with the same 
individual and resulted in another reprimand from his 
employer (see transcript, page 17). 

In September 2004, the veteran underwent another VA 
examination for his PTSD.  According to the examination 
report, he took Zoloft but was unsure how far it helped him.  
He complained of nightmares and bad dreams, hypervigilance, 
easy startle reflex, anxiety, as well as anxiety attacks, and 
poor concentration.  He had these symptoms since he came back 
and had them two to three times a week.  The VA examiner said 
they seemed to be moderate in intensity.  The veteran worked 
as a car salesman and was generally able to do his job.  It 
was noted that he had a strained relationship with his wife 
and few friends with whom he socialized.  

On examination, the veteran was causally dressed.  He was 
cooperative, his mood was depressed, his affect was blunted, 
and his speech was normal.  There were no perceptual 
problems,  Thought process and content were normal, and there 
was no suicidal or homicidal ideation.  He was oriented; and 
insight and judgment were fair.  Impulse control was fair.  
It was noted that the veteran spent most of his time working, 
appeared somewhat isolative, and mainly socialized with his 
children.  A GAF score of 50 was assigned for his moderate 
symptoms.  It was noted he was somewhat isolative.

According to an April 2005 VA orthopedic examination report, 
the veteran slept approximately three to four hours a night.  
He had prescribed sleep medication but did not take it 
because he took too many other medications.  His fatigue 
started approximately 10 years earlier with dyspnea on 
exertion and he could not sleep.  He thought about Vietnam 
daily.  He directly related his lack of sleep to his 
worsening of PTSD that was helped by the prescribed 
Sertraline.  He had a PTSD nightmare once or twice a month.  
The VA examiner noted that the veteran had PTSD and 
depression, but did not meet the criteria for chronic fatigue 
syndrome.  According to the VA examiner, the veteran had 
PTSD/depression that caused insomnia that caused fatigue.  

A September 2004 letter from VA reflects the veteran's 
participation in the VA Agent Orange Registry Program.  It 
was noted he had chloracne.

In October 2004, the veteran underwent VA examination for his 
skin.  According to the examination report, the veteran said 
he developed acne around his face and back in the 1980s.  He 
said it was reddish and nodular when it flared up.  Upon 
examination, the diagnosis was nodular acne, currently with 
scar secondary to the acne.  No significant lesions were 
noted at present.  The VA examiner noted that the veteran was 
in military service from 1966 to 1970 and developed acne in 
the 1980s and that chloracne had green comedones.  In the VA 
examiner's opinion, the veteran did not have chloracne as he 
did not have green comedones, and the acne was not due to 
herbicide exposure as the veteran developed approximately 10 
years after exposure.

In an October 2006 signed statement, G.T., the president of 
[redacted], said he was the veteran's employer for 
nearly twenty years.  It was noted that the veteran's 
physical and psychological demeanor gradually deteriorated in 
recent years and, consequently, his hours and 
responsibilities were decreased.  The veteran also required 
increased monitoring by management because he had repeated 
flashback experiences that limited his ability to reliably 
carry out what he expected to do, and showed an inability to 
deal with Oriental customers.  G.T. said the veteran was 
obviously in a medicated state and when he did not take his 
medication, he stuttered and rambled about things not 
directly connected to the relevant subject at hand.  When 
tired or under pressure, the veteran tended to see things in 
a conspiratorial manner.  According to G.T., due to the 
veteran's length of employment, efforts were made to retain 
him as long as possible, although his future employment was 
uncertain, depending on his functionality.

III.	Legal Analysis

A.	Service Connection

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  

In this appeal, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
claimed disability.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non- Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft- tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and chronic lymphocytic leukemia (CLL).  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  The presumption for 
chloracne applies if it is demonstrated to a compensable 
degree within 1 year of the date of the last exposure.  
38 C.F.R. § 3.307(a)(6)(ii).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  Specifically, 
the Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for: hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
female reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia, other than CLL; abnormal 
sperm parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  See also Notices at 61 Fed. Reg. 
57,586-589 (1996); 64 Fed. Reg. 59,232-243 (1999); 67 Fed. 
Reg. 42,600-608 (June 24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must have been diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the RO accepted (in October 2000), 
and the Board has no reason to doubt, that he served in 
Vietnam during the Vietnam era; thus, he is presumed to have 
been exposed to Agent Orange during such service.

The veteran also seeks service connection for nodulo-cystic 
acne.  VA medical records reflect his treatment for nodular 
cystic acne, also diagnosed as probable chloracne that, in 
December 1998 was clearly noted not to be due to Agent 
Orange.  To the extent that chloracne may be present it would 
first have been shown well over 1 year following the last 
exposure to herbicides.  As such, service connection on the 
basis of the Agent Orange presumption is not in order.

As noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include cystic 
acne and, accordingly, he is not entitled to a presumption of 
service connection under the statutes and regulations.  Thus, 
even conceding the veteran's exposure to Agent Orange, cystic 
acne and stucco keratosis are not disorders that are 
presumptively service connected on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 
3.309.

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for nodulocystic acne by presenting competent 
evidence which shows that it is as likely as not that the 
disorder was caused by in-service Agent Orange exposure.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the evidence shows that the veteran currently has 
cystic acne, no competent medical evidence has been submitted 
to show that these disabilities are related to service or any 
incident thereof.  On the other hand, the record reflects 
that his skin was normal on separation from service and the 
first post service evidence of record of a skin disorder is 
from 1998, more than 28 years after the veteran's separation 
from service.  In fact, in October 2004, a VA examiner noted 
that the veteran gave a history of developing reddish and 
nodular acne in the 1980s and diagnosed nodular acne that 
developed in the 1980s.  The VA said that chloracne had green 
comedones.  In the VA examiner's opinion, the veteran did not 
have chloracne, as he did not have green comedones and the 
acne was not due to herbicide exposure as he developed it 
approximately 10 years after exposure.  In short, no medical 
opinion or other medical evidence relating the veteran's skin 
disorder diagnosed as nodulo-cystic acne to service or any 
incident of service has been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998)..  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed cystic acne.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed cystic acne.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for nodulo-cystic acne, 
including as due to exposure to Agent Orange.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
nodulo-cystic acne, including as due to exposure to Agent 
Orange, is not warranted.

B.	Increased Rating

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2006).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  A GAF score of 50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning; and a GAF score of 60 denotes moderate symptoms 
or moderate difficulty in social and occupational 
functioning.  These scores have been recognized by the Court 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242. 

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

After reviewing the record and the relevant rating criteria, 
it is concluded that a 50 percent rating, but no more, is 
warranted for the veteran's service-connected PTSD.  The 
medical evidence indicates that the veteran's symptomatology 
has included nightmares, sleep difficulty, hypervigilance, 
anxiety attacks, and a need to take prescribed medication, as 
documented in the April 2003 and September 2004 VA 
examination reports, and VA outpatient treatment records.  
The VA examiner in April 2003 and September 2004 described 
PTSD symptoms and said the veteran was isolative.  That 
examiner described moderate impairment, but assigned a GAF 
score of 50 at each examination, although it was noted that 
the veteran was oriented.

VA medical records, dated during 2001 and 2002, reflect the 
veteran's complaints of depression.  Further, in September 
2004, the veteran told the VA examiner that he had anxiety 
attacks two to three times a week.

As noted above, GAF is a scale reflecting a patient's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness. 
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

Moreover, there is no assertion or showing that the GAF 
scores assigned to the veteran has been inconsistent with the 
clinical findings.  The April 2003 and September 2004 VA 
examination reports, that assigned GAF scores of 50, do not 
reflect symptoms inconsistent with a 50 percent evaluation 
and the VA examiner in both 2003 and 2004 described the 
veteran as moderately impaired.  The objective medical 
evidence further demonstrates that the veteran reported 
irritability, anxiety, sleep difficulty, nightmares, 
intrusive thoughts, hypervigilance, and depression.  

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under DC 9411 is warranted, under 
the regulations currently in effect.  38 C.F.R. § 4.7.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in approximately 2001 
but the evidence indicates he was disinterested in 
psychotherapy to treat his service-connected psychiatric 
disability and received prescribed medication.  He has 
experienced difficulty with irritability, anxiety, 
depression, and social isolation.  He worked, apparently in 
the same job, for approximately 20 years, although 
experienced some difficulty at work, according to his 
employer's October 2006 written statement.  The veteran 
testified that he experienced "rages" that caused work-
related problems.

The Board notes that the DSM-IV defines a GAF score from 51- 
60 as reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  Examiners 
during the past few years have placed the veteran's level of 
functioning in the low to mid-level of this range.

Evaluating the reported manifestations of the veteran's PTSD, 
it appears clear that those manifestations meet the criteria 
for a 30 percent rating under DC 9411.  At least some of the 
criteria for a 50 percent rating also appear to be met, and 
have also been met throughout the appeal period, i.e., more 
frequent anxiety/anger attacks (although the veteran appears 
to be able to keep them under relative control in public), 
mood disturbance (episodes of depression), and, most 
importantly, difficulty establishing and maintaining 
effective relationships.  

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; or impaired memory, judgment or abstract thinking.  
However, it is apparent that the veteran's symptoms, 
especially his irritability, anxiety, social isolation, and 
depression, have impaired his social and occupational 
functioning by reducing his reliability and productivity.  
While the Board does not find that the PTSD manifestations 
"more nearly" approximate the criteria for a 50 percent 
rating (see 38 C.F.R. § 4.7), the Board does believe that the 
evidence is in approximate equipoise as to whether a 30 
percent or a 50 percent rating is appropriate.

In these circumstances, therefore, the Board finds that a 50 
percent evaluation is warranted for the service-connected 
PTSD.  See 38 C.F.R. § 4.21 (not all cases will show all 
findings specified in the rating criteria, but the rating 
must in all cases be coordinated with actual functional 
impairment).  The Board notes that in April 2005, a VA 
orthopedic examiner noted that the veteran had PTSD and 
depression that caused insomnia that, in turn, caused 
fatigue.  See Mittleider, supra.

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation.  Even though the Board has determine that 
a 50 percent rating is warranted in this case, there is not a 
question as to whether the 70 percent rating should be 
assigned.  38 C.F.R. § 4.7.  First, we have determined that 
the increase to 50 percent is warranted by the reasonable-
doubt doctrine.  Second, the Board would point out that there 
is simply no indication of diagnosed psychiatric impairment 
to warrant a 70 percent rating.  Symptoms such as a decline 
in personal hygiene, spatial disorientation, near- continuous 
panic, or other symptoms set out for the 70 percent rating 
are not shown.  As such, a rating in excess of 50 percent is 
not warranted.

The September 2004 VA examination findings, to include that 
the veteran was oriented, and his affect was blunted, with 
fair insight, judgment, and impulse control, are barely 
representative of a 50 percent rating under the above-cited 
criteria.  Further, there is no convincing current evidence 
of suicidal intent; or evidence of speech that is illogical, 
obscure, or irrelevant.  While the veteran has also described 
having anxiety attacks two or three times a week, there is no 
convincing evidence of near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; or spatial 
disorientation, or is there evidence of severely impaired 
ability to maintain favorable relationships.  Moreover, there 
has been no demonstration of neglect of personal hygiene and 
that he was not well groomed.  The veteran denied 
hallucinations or delusions.  He has been married to his 
current wife for 9 years and described having a good 
relationship with at least his 11 year old son; he has three 
children.  The objective findings of the VA examination 
reports in 2003 and 2004 and the other medical evidence, to 
include normal speech and the report that the veteran is 
oriented, are barely representative of pertinent disability 
warranting a 50 percent rating under the current rating 
criteria.  

In reaching this decision, the Board notes that the records 
also establish that the veteran has been treated for nearly 
five years for chronic symptoms nondissociable from the 
service-connected PTSD that included nightmares and sleep 
difficulty, depression, intrusive thoughts, anxiety, and 
irritability.  See e.g., Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (factors listed in the rating formula are 
examples of conditions that warrant a particular rating and 
are used to help differentiate the different evaluation 
levels).  Resolving reasonable doubt in the veteran's favor, 
and without ascribing any error to the action by the RO, the 
Board concludes that the criteria for the assigned of a 50 
percent rating, but no higher, for PTSD have been satisfied.  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2006); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected PTSD.  In 
addition, although in his oral and written statements in 
support of his claim and evidence he submitted, the veteran 
indicated that his PTSD has affected his ability to work, the 
veteran was still employed during this period, and there is 
no evidence revealing that his condition caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.  Consequently, while the veteran's 
PTSD may well cause some impairment in his daily activities, 
there is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, 
based on the record, the Board finds that the currently 
assigned 50 schedular rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected PTSD 
disorder.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for nodulo-cystic acne, including as due 
to exposure to Agent Orange, is denied.

A 50 percent rating is granted for PTSD, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


